Wilson, J". The law is well settled that an attorney in whose hands a debt is placed for collection, may receive the amount due and discharge the debt, or, if it has been put into judgment may receive the amount due on the judgment and enter satisfaction of the same of record, land such acts will hind his client. He may also demand and receive part payments, as well as payment in full, where such part payments are made merely to apply as so much paid on the debt or judgment. But it is equally well settled that a general retainer does6 not authorize him to settle and discharge the debt or compromise the judgment for a less sum than the entire amount due, nor to accept anything but money in payment or satisfaction of the same. Bor such purposes he must be specially authorized by his client or the latter will not he bound by his acts, unless he subsequently ratifies them. If the debtor seeks to compromise the claim with the attorney for less than the amount due, he is put upon inquiry as to the attorney’s authority, and omitting to make inquiry or to require the production of such authority, he deals with him at his peril. Wharton on Agency §§ 580-583 and note; Weeks on Attorneys, § 240. It appearing that Uppercu had no other authority than such as was conferred upon him by his general retainer, it follows that the compromise made by him with appellee was, as to appellant, wholly invalid and of no effect, and the court below properly vacated the satisfaction of the judgment. But in ordering the credit of $1,600 to be indorsed on the amount of the judgment, we think the court erred. Had the $1,600 been paid and received simply as a part payment on the judgment, leaving the balance to stand unsatisfied, appellant would have been bound, notwithstanding the failure of the attorney to pay over the money to him. But Uppercu undertook to discharge and satisfy the entire judgment, amounting to the sum of $4,450, upon the payment by the judgment debtor of $1,600. The money was neither paid by appellee nor received by Uppercu as a part payment. It was paid and received in satisfaction and extinguishment of the entire debt. Had appellant accepted the $1,600 or any part of it, he would thereby have ratified the act of his attorney in making the compromise and so have been bound by it, as he could not, under a familiar legal rule, affirm it in part, and avoid it as to the residue. Hunt v. Silk, 5 East, 249; Besley v. Dumas, 6 Bradwell, 291. It would be glaringly unjust to charge appellant with moneys, which he not only never received, but which it was impossible for him to receive without forfeiting double the amount, which remained still unpaid upon the judgment. The point is made by appellee’s counsel, that appellant does not, in his affidavit filed in support of the motion to vacate the entry of satisfaction, state that he repudiated the payment of the $1,600, made by appellee to appellant’s attorney, but that he only repudiated the settlement. The affidavit sets forth that the judgment was compromised and settled by the payment of $1,600, and then states “ which settlement and compromise said affiant then and there repudiated and disclaimed.” The payment of the money was a part of the settlement and compromise and appellant repudiated the whole. So much of the judgment of the court below as orders a credit of $1,600 to be entered upon the judgment docket, is reversed, and the cause is remanded with directions to the circuit court to vacate so much of said order as directs said credit. [Reversed and remanded with directions.